Citation Nr: 1409308	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve.  He had active duty for training (ACDUTRA) from July 1979 to November 1979 and active duty from December 1995 to August 1996.  He had additional service in the Reserve until his retirement in the year 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2009.  A transcript is of record.  The Board remanded the claim in December 2010 for additional development.  

In an October 2011 statement, the Veteran indicated that he was disagreeing with the supplemental statement of the case (SSOC) that had been issued in September 2011.  The essence of his disagreement is that the SSOC indicated he had no knee problems during a deployment and that this was incorrect as the condition was clearly noted in his medical records prior to deployment and that he was on a permanent profile during his deployment.  The Veteran representative has indicated that consideration of this statement has not been waived.  See November 2013 brief.  While the Board acknowledges this, it finds that the assertions raised by the Veteran are redundant of those previously made throughout the record.  Based on the foregoing, the Board finds that this evidence is cumulative of that of record and already considered by the RO.  For this reason, the evidence need not be remanded to the RO.  See 38 C.F.R. § 20.1304 (2013).

In the October 2011 statement, the Veteran indicated that he had never seen an October 3, 2002, letter written by Dr. J.B. that had been referenced in the September 2011 SSOC.  The Board provided a copy of this letter to the Veteran in January 2014.  


FINDINGS OF FACT

1.  The Veteran has not met his burden of establishing that his bilateral knee disorder worsened during his non-active duty Reserve service and that such worsening was beyond the natural progression of the disease.

2.  The Veteran's bilateral knee disorder preexisted his active duty service and was not aggravated by active duty service. 

3.  As the Board is denying service connection for a left knee disorder, service connection for a right knee disorder on a secondary basis is not warranted.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in November 2007 with regard to the claim for service connection for a bilateral knee disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ) in November 2007.  

The duty to assist was also met in this case.  The service treatment and personnel records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the issue on appeal were obtained in November 2007 and March 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board sought a clarifying medical opinion in its December 2010 remand because the examiner who conducted the November 2007 VA examination did not discuss the fact that the Veteran appeared to have injured his knees at separate times, and instead considered them one condition resulting from the same etiology.  The VA opinion obtained in March 2011 is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's December 2010 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In addition to scheduling the Veteran for the March 2011 VA examination, the Veteran's service personnel records were obtained and efforts were made to verify the dates the Veteran served in the United States Army Reserve, to include the dates for each period of ACDUTRA and inactive duty for training (INACDUTRA).  The Board acknowledges that the requested verification of ACDUTRA and INACDUTRA dates was not received.  Review of the service personnel records obtained, however, indicates that there was an active duty report dated between July 20, 1981, and October 9, 1981, and that the Veteran had annual training (AT) on many occasions between June 1986 and September 1996, excluding his active duty from December 1995 to August 1996.  Given the fact that such information has been obtained from the service personnel records, there is no prejudice to the Veteran in proceeding without obtaining verified ACDUTRA and/or INACDUTRA dates.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserve.  38 C.F.R. § 3.6(c).  

The presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Although the claimant does not need to show that his ACDUTRA training proximately caused the worsening of any preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the preexisting condition and the period of ACDUTRA.  Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See id.  

The claimant has the burden to establish that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Id.  Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks to establish service connection for a bilateral knee disorder.  In his September 2007 VA Form 21-526, he reported that his bilateral knee disorder began in 1978.  In his notice of disagreement received in April 2008, the Veteran asserted that while he was on permanent profile during service, the accommodation was never adhered to either during active duty or while he finished his career in the Reserves.  He also reported that his civilian occupation did not require any vigorous activity that would have aggravated his bilateral knee condition.  In his September 2008 VA Form 9, the Veteran asserted that while his knee problems did not originate during active or Reserve duty, they were certainly aggravated by that service.

In a November 2008 VA Form 646, the Veteran asserted that he was still able to enlist in the military after a football injury resulted in a left knee meniscectomy.  While his initial military occupation specialty (MOS) is listed as having "moderately heavy" duties, subsequent MOS's are categorized as "very heavy."  He contends that he experienced recurrent knee problems throughout his military career that ultimately led to his receipt of a permanent profile, that his complaints were reflected on various check-ups, that his October 1985 right knee surgery and December 1992 left knee surgery are directly correlated to his military duties, and that his years of service contributed to his deteriorating knee condition noted in December 1993.  

The Veteran clarified during his October 2009 testimony that his left knee was injured while playing sports prior to his enlistment and that he was seeking service connection based on aggravation of his left knee as a result of various incidents that occurred mostly during his Reserve service and drill periods.  He also clarified that his right knee problems surfaced much later as a result of his left knee "wearing out."  More specifically, the Veteran testified that he went to drills shortly after he enlisted in November 1978, but prior to his graduation from high school, and that following drills, he had his first knee surgery to repair a medial meniscus due to a sports injury that occurred before he started drilling.  He indicated that his basic training was postponed because they wanted to reevaluate the knee post-surgery.  The Veteran denied any problems with his knee during his period of ACDUTRA.  He testified that he had over 20 years of continuous service in the Army Reserve and that his first knee problem was in 1981, when he aggravated his left knee during two weeks of physical training.  The next problem was in June 1985, during summer camp at Camp Ripley, when he aggravated his left knee again.  The Veteran testified that he did not go to sick call for that incident.  The next incident was in June 1987, when his left knee was injured again and he sought treatment at sick call.  The Veteran testified that he again had left knee problems during his active duty deployment in 1996 and that he sought treatment.  He asserted that his MOS changed to an administrative job after this deployment until his retirement in June or July of the year 2000, but that he had another incident of left knee aggravation in 1999.  

At this juncture, the Board notes that in addition to his July 1979 to November 1979 ACDUTRA and his December 1995 to August 1996 active duty, the Veteran's service personnel records reveal he performed active duty training from July 20, 1981 to October 9, 1981, and had annual training on the following dates: June 1, 1986 to June 15, 1986; April 4, 1987, to April 6, 1987; May 2, 1987, to May 4, 1987; August 6, 1988, to August 20, 1988; June 2, 1990, to June 16, 1990; June 15, 1991, to June 28, 1991: September 19, 1992, to October 10, 1992; July 17, 1994, to July 29, 1994; March 6, 1996, to March 21, 1995; May 3, 1997, to May 5, 1997; May 11, 1997, to May 12, 1997; July 13, 1997, to July 26, 1997, September 6, 1996, to September 9, 1996; and May 31, 1998 to June 14, 1998.  

The Veteran's service treatment records reveal that the Veteran denied "trick" or locked knee at the time of his November 27, 1978, enlistment examination.  In answering whether he had ever had an operation or been a patient in a hospital, only treatment related to his finger was noted.  See report of medical history.  A November 1978 report of medical examination documents that clinical evaluation of the Veteran's lower extremities was normal.  A July 6, 1979, notation on the November 1978 report indicates that the Veteran "now reveals that he injured l knee Feb 1978, pain + swelling 2 weeks + thereafter knee felt unsteady, unstable. Reinjured again in football in Oct., recurrently, would swell 8-12 hr. Did not reveal this when seen here 27 Nov 1978. Says had surgery on l knee 4 Dec 1978 - l medial meniscectomy (apparently partial?). Back to full use about 6 weeks. Denies pain, swelling, buckling or locking since."  

Included with the service treatment records is a July 6, 1979, letter from Dr. M.S.S., who reports that the Veteran was seen and evaluated on November 10, 1978, following a twisting injury to his left knee.  He was found to have a tear of the left medial meniscus and underwent a meniscectomy on November 28, 1978.  He was last seen on January 10, 1979, and was doing well.  

Service treatment records reveal that a request for orthopedics was made on July 10, 1979.  At that time, it was noted that the Veteran had no trouble with his left knee until February 1978, when he injured it playing basketball.  It was reinjured during the fall of 1978 while playing football, and the Veteran underwent a left medial meniscectomy in November 1978.  It was noted that the Veteran had participated in sports since that time and had no problems at the present time.  A finding of essentially normal past meniscectomy was made.  See clinical record.  A July 1979 x-ray of the left knee revealed minimal early sharpening of angles but essentially normal knee.  See radiographic report.  

Service treatment records reveal that the Veteran again denied "trick" or locked knee during a November 1979 report of medical history but reported several left knee surgeries and injuring his left knee at work.  The examiner noted a left knee medial meniscectomy had resolved and that there was no sequelae.  The November 1979 report of medical examination noted a two inch scar on the medial side of the Veteran's left knee.  

Service treatment records reveal that the Veteran was seen on January 26, 1981, with complaint of knee swelling for three days.  It was noted that he had had surgery for torn cartilage two years ago on the left knee and that it had gotten swollen two days prior.  Following examination, the assessment was edema left knee and status post surgery left knee.  An individual sick slip indicates that the Veteran was placed on a temporary profile for five days.

Service treatment records reveal that a January 1985 report of medical history indicated that the Veteran did not know whether he had "trick" or locked knee.  He did report surgeries on his left knee in November 1978 and March 1984 and on his right knee in November 1984.  The examiner noted he had sustained torn cartilage in both knees and that both had been surgically corrected without sequeale.  

Included with the service treatment records is an October 18, 1985, letter from Dr. M.S.S., who reports that the Veteran had been seen and evaluated that day following a right knee surgery and was unable to participate in any strenuous activities.  The diagnosis was status post lateral retinacular release, right knee.  

Service treatment records reveal that the Veteran reported "trick" or locked knee at the time of a June 1989 report of medical history.  He also reported several knee surgeries and that "3% on right knee granted by Minnesota."  The examiner noted knee injuries, to include a left knee football injury and a right knee injury as a result of falling off scapholding.  The left knee required a brace but the right knee had no sequalae.  

Included with the service treatment records is a December 1992 record from Methodist Hospital, which reveals that the Veteran underwent a left knee arthroscopic-assisted anterior cruciate ligament reconstruction using patellar tendon graft due to chronic anterior cruciate ligament instability of the left knee.  

Service treatment records reveal that on an August 1993 report of medical history, the Veteran reported left knee surgeries in November 1978, November 1983 and December 1992 and right knee surgeries in October 1985 and March 1986.  He also reported being in receipt of Workers' Compensation for both knees (three percent for the right and six percent for the left).  The examiner noted that the Veteran wore a knee brace for sports, in which he was active.  

Included with the service treatment records is a December 1993 record from Park Nicollet Medical Center, Division of Business and Occupational Health, which contains a diagnosis of severe patellar chondromalacia and early degenerative arthritis.  

Service treatment records reveal that a permanent physical profile dated January 6, 1994, for severe patella chondromalacia, is of record.  The Veteran was seen in April 1996, during his active duty, with complaint of pain in both knees.  The examiner noted that the Veteran was status post multiple football injuries and surgeries, that he was on permanent profile (biking), and that he wore a brace for contact sports.  The plan was to continue the permanent profile for alternate test (biking).  

Service treatment records reveal that the Veteran denied "trick" or locked knee in June 1996.  He reported five left knee surgeries and two right knee surgeries.  The examiner noted that the Veteran was status post anterior cruciate ligament left, wore a knee brace, and was on profile for his left extremity.  See report of medical history.  

The post-service evidence of record consists of private treatment records, two lay statements, and two VA examination reports.  The Board notes that it has reviewed the medical evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  At this juncture, the Board notes that the medical evidence of record reveals that in addition to the surgeries noted above when the evidence associated with the service treatment records was discussed (left knee surgery in November 1978 and right knee surgery in 1992), the Veteran also underwent surgery on his left knee in December 1993, September 2000, November 2002, September 2003, and May 2004, and on his right knee in May 2002 and June 2008.

A November 1978 record from St. Mary's Hospital reveals, in pertinent part, that the Veteran originally hurt his knee playing basketball in February and that he was restricted in activities for a while and put in a splint.  He was fine through the summer and early fall until a football injury about one month prior.  The Veteran thereafter underwent a left medial meniscectomy.  

In a September 1992 private treatment record, it was noted that the Veteran was seen for follow-up of a left knee problem.  It was also noted that he had a history of having been seen in the 1980s for serious problems with both knees and that he had had surgical intervention for both knees in the past.  The Veteran reported having increased symptomatology along the lateral joint line of his left knee; that he had noticed over five to six months prior that he lacked full extension of his knee; and that he had been having problems with kneeling and a catching sensation and a sifting sensation within the joint.  In pertinent part, it was noted that he continued to play competitive contact sports and continued to work for Minnegasco, where he had to do kneeling and squatting on a regular basis to repair their gas equipment.  The Board notes that no mention of the Veteran's duties in the Reserves was made.  In an October 1992 record from the same facility, it was noted that "Minnegasco apparently has agreed with worker's compensation coverage because of the kneeling and squatting that is necessary as far as going up and down stairs, as well, for his job at Minnegasco."  

An October 1993 private treatment record documents that the Veteran, who was employed at Minnegasco, was being followed for his knee "following an apparent reinjury to the knee on October 8.  When coming down stairs, he felt the audible sensations within the joint."  The impression was synovitis and fibrosis after left knee anterior cruciate ligament reconstruction.  

A March 1995 private treatment record reveals that "while walking outside at work without any slipping on the ground or surface" the Veteran felt exquisite sharp pains in his knee and thought that he had retorn his knee.  The diagnosis was anterior cruciate ligament reconstruction, left knee with possible meniscal tear.  

A May 1995 private treatment record indicates that the Veteran changed his Minnegasco job to be on his feet only part of the day.  It was noted that the Veteran found it to be easy duty and that it had helped his recovery from his recurrent left knee sprains.  

A July 1995 private treatment record indicates that the Veteran was seen with complaints related to his left knee after stepping in a hole while playing softball with his knee brace.  The diagnosis was atrophied left thigh with recurrent arthralgias, status post anterior cruciate ligament reconstruction.  

A May 1998 record from Meadowbrook Medical indicates that the Veteran had not been seen there for several years and reported that his left knee had no problems and was very stable, to include during his service in Bosnia.  He was there because he had injured his right knee five weeks prior while playing volleyball.  The assessment was probable medial meniscal tear of the right knee and a magnetic resonance imaging (MRI) was ordered.  

Another May 1998 record from Meadowbrook Medical indicates that the Veteran was back from his right knee MRI results and that "sure enough, after the volleyball injury of March 1998, just a short time ago, his MRI now shows that he has a tear of the posterior horn of his medial meniscus with some possible osteochondritis desiccans of the opposite tibial plateau."  The assessment was torn medial meniscus of the right knee.  

A January 2000 record from Meadowbrook Medical documents that the Veteran, a Minnegasco employee, slipped on the ice on January 20, 2000, and landed on his left hip, catching his left leg underneath a trailer.  The assessment was aggravation of left knee with sprain.  A November 2000 record from Meadowbrook Medical indicates that the Veteran "here with continued Workers Comp difficulties.  The Workers Comp claim is from January 20, 2000."  The Veteran was 10 weeks after a left knee scope which had helped him feel more stable with left shifting and clunking sensations.  The assessment was status post left knee arthroscopy with old anterior cruciate ligament reconstruction and torn medial meniscus.  

In an October 2002 letter, Dr. J.B. reported that the Veteran had "persistent complaints of knee pain and will need an arthroscopic debridement followed by a Synvisc injection.  In my opinion, this is directly causally related to his workers' compensation injury."  

The Veteran underwent a VA joints examination in November 2007, at which time his claims folder and medical records were available and reviewed.  The examiner noted active duty from July 1979 to November 1979 and from December 1995 until August 1996, with duty in the Reserves from 1978 to 2000.  The examiner also noted that service treatment records documented a history of numerous surgeries to both knees and a history of a football injury to the left knee and injury to the right knee after falling off a platform.  The Veteran reported surgeries to both knees, to include left knee medial meniscus repair on November 28, 1978, medial meniscus repair in November 1983, anterior cruciate ligament reconstruction on December 1, 1992, anterior cruciate ligament revision in 2003, and an osteotomy prior to the second anterior cruciate ligament repair; and right knee patellar release times two in October 1985 and March 1986 and meniscal repair in 1998.  The Veteran indicated that he could not remember the dates of all the surgeries he has had, but reported 10 surgeries of the left knee and five of the right.  He also reported two Workers' Compensation injuries to the knees with three percent permanent partial disability (PPD) of the left knee and six percent PPD of the right knee.  The examiner noted that service treatment records documented a history of severe chondromalacia patella and early degenerative arthritis of the knees.  On April 29, 1996, the Veteran complained of bilateral knee pain.  He began on a permanent profile in approximately 1994.  In spite of the profile, the Veteran reported that he still had to perform some running and marching, which caused increased pain in the knees associated with inflammation.  The Veteran also reported having worked for Centerpoint Energy for almost 20 years, working in the field for the first 16 but stopping three and one-half years ago due to his knees.  He now had a desk job working in research.  

Following a detailed physical examination, to include x-rays that contained an impression of tricompartmental degenerative disease of the bilateral knees and postsurgical changes of a left anterior cruciate ligament repair and possible proximal tibial osteotomy, the Veteran was diagnosed with bilateral knee degenerative joint disease, status post multiple surgeries bilaterally.  It was the examiner's opinion that it is less likely as not the Veteran's bilateral knee condition is a result of or aggravation of his military service time.  The examiner reported that there is no evidence to suggest ongoing evaluation and treatment of a bilateral knee condition as a result of his military duties.  A long history of a chronic knee condition that predates his time on active duty was also noted.  The examiner also noted that while on active duty, he had a permanent profile restricting vigorous activity that would aggravate his underlying bilateral knee condition and that since the military, the Veteran had worked in an occupation for a utility company that required vigorous activity in the field.  

In a February 2008 letter, the Veteran requested that Dr. J.B. provide his professional medical opinion related to the condition and treatment of both knees.  The Veteran indicated that it was his contention "that my 22 years of military service with the United States Army Reserve contributed in part to the nature and extent of the deterioration and disability of my knees."  In a February 2008 record, Dr. J.B. reported that the Veteran returned with his knees being bilaterally symptomatic and that "certainly, his arthritis has been aggravated by his military service.  He will need a total knee on the left in the near future."  The Board notes that Dr. J.B. is the same private physician who penned the October 2002 letter relating the Veteran's persistent complaints of knee pain with need for arthroscopic debridement followed by an injection to his workers' compensation injury.  

Two letters from the Veteran's supervisors, both dated April 7, 2008, and containing verbatim language, report that they supervised the Veteran for 12 years, that his normal duties included working on vehicles and associated equipment, including, but not limited to, generators, air conditioning units, and turbines, and that in performing and completing his duties, the Veteran did a lot of bending, lifting, stooping, crawling and, at times, ladder work, to repair or install the equipment.  Both supervisors also reported that the Veteran participated in regularly scheduled physical training and testing, including many scheduled runs, and that both witnessed firsthand the knee problems caused by the Veteran's duties during both weekend and annual training.  They also both reported that in order to perform the duties required of him during service, the Veteran dealt with the knee problems as well as he could by either physically adapting his performance, limiting some of his activities, or going to sick call when available.  They were both of the opinion that the Veteran's regular duties contributed to and aggravated his knee problems.  See statements from C.W.M. and T.M.M.  

As noted above, the Board previously determined that remand for a clarifying medical opinion was needed because the November 2007 VA examiner did not discuss the fact that the Veteran appeared to have injured his knees at separate times, and instead considered them one condition resulting from the same etiology.  

The Veteran underwent another VA examination in March 2011, at which time his claims folder and medical records were reviewed.  The in-service history was reported as follows: "Prior to entering the military service, he had a left knee injury playing basketball February 1978 it was treated conservatively and he reinjured the left knee playing football in the fall of 1978.  Prior to swearing and the military service he had a left medial meniscectomy arthrotomy approach November 1978.  Orthopedics saw him July 8, 1979 and cleared him to enter the military service.  The Veteran states because of his MOS working on vehicles all the time, PT training, it aggravated his bilateral knee condition.  Military SF 600 form dated 1981 Fort Buchanan status while in left main for 3 days status post surgical procedure left knee.  That surgical procedure was left medial meniscectomy prior to going in the military service.  He was given light duty and treated conservatively.  The Veteran was given a permanent profile for lateral knee condition in 1996 to do alternate PT test ride stationary bicycle instead of the run."  

During the March 2011 VA examination, the post-service history was reported as follows: "The Veteran has had numerous surgeries on both knees since 1978.  He states he's had a total of 13 surgeries on the left knee and a total of 6 or 7 on the right knee."  "Last surgical procedure on the right knee was in June 2010 arthroscopic medial meniscus repair/debridement.  The Veteran had multiple surgeries on the left knee including initial arthrotomy/medial meniscectomy 1978 including ACL reconstruction x2 that includes a hamstring and patella tendon graft.  He sat up tibial osteotomy on the left knee with total knee arthroplasty June 2009 Dr. Jack Bert orthopedics Methodist Hospital.  He has had multiple steroid injections and lubrication injections bilateral knees in the past."

The March 2011 VA examiner noted that the Veteran states that due to his military training working on maintenance vehicles, all the crawling, bending, stooping and kneeling along with his continuous PT training with running aggravated both knees and made him worse.  The examiner noted that when reviewing with the Veteran whether he had any injuries or accidents outside of the military service in the last 20 years, the Veteran stated he had a Workers' Comp injury in 1992 that involved the left knee.  He stated that anterior cruciate ligament reconstruction, tibial osteotomy and total knee arthroplasty of the left knee, were all covered under Worker's Comp.  The examiner also reported reviewing the Veteran's orthopedic notes, and specifically noted the October 3, 2002, letter from Dr. J.B. that stated it was his opinion that the Veteran's complaints of knee pain were directly casually related to his workers compensation injury.  

Following a detailed physical examination and x-rays, the Veteran was diagnosed with degenerative joint disease, right knee, status post multiple surgeries, and status post total left knee arthroplasty secondary to severe degenerative joint disease status post multiple surgeries.  It was the examiner's opinion that it is less likely as not that the Veteran's current bilateral knee condition was caused by or permanently aggravated by the military service.  The examiner's rationale included that it was evident that the Veteran had a significant left knee injury prior to the military service that required arthrotomy medial meniscectomy.  The examiner indicated that it was noted in 1981 at Fort Buchanan that he had swelling of the left knee for three days and was put on light duty, but there is no record of injury or any further follow up from that time.  The examiner also noted that the Veteran had a Worker's Compensation injury, tibial osteotomy and total knee arthroplasty, and that it was apparent that the Worker's Compensation for his left knee far outweighs 50 percent as compared to any permanent aggravation by the military service.  The examiner reported reviewing both Master Sergeants' statements letters, noting that all that was stated was that he experienced bilateral knee pain during duty and probably experienced knee pain training per PT, but there is no documentation of any injuries that permanently aggravated his knees and there is no line of duty documentation.  The examiner indicated that it must be noted that the Veteran has worked with the gas company that involved a lot of physical work standing and walking during his first 18 and 19 years with the company.  The examiner also noted that the Veteran only went to weekend drill once a month, to include annual training 15 days a year.  His deployment in December 1995 to August 1996 did not note any knee problems or injuries.  The examiner also noted the Veteran's history as told on the day of the examination, that the Worker's Compensation injury in 1992 paid for three different left knee surgeries, including arthroplasty.  The examiner reported that there is no military medical documentation to suggest permanent aggravation or line of duty injury or injuries.  The Veteran's permanent profile in service for alternate PT test was for chronic bilateral knee pain.  The examiner noted that military physical profiles can be given to military guard and Reserve service members for non-military medical problems.  The examiner also noted that the Veteran's orthopedic surgeon, Dr. J.B., stated in an October 3, 2002, note that the Veteran had persistent complaints of knee pain and would need arthroscopic debridement followed by Synvisc injection.  The examiner noted that it was the orthopedic opinion that this was caused by workers compensation injury.  The examiner noted that the note did not state right or left knee.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the probative evidence does not support the claim for service connection for a bilateral knee disorder.  The Veteran served exclusively in the United States Army Reserve.  He only had one period of active duty service, namely between December 1995 and April 1996.  As noted above, the burden is on the Veteran to establish that his bilateral knee disorder worsened during his non-active duty Reserve service and that such worsening was beyond the natural progression of the disease.  See Donnellan, 24 Vet. App. at 175.  The essence of the Veteran's claim is that while his knee problems did not originate during active duty or any duty with the Army Reserve, they were aggravated by his service.  In regards to the left knee, the Veteran clarified at his hearing that he had a preexisting left knee disorder prior to his enlistment and that he was seeking service connection based on aggravation of his left knee as a result of various incidents that occurred mostly during his Reserve service and drill periods.  He also clarified that his right knee problems surfaced much later as a result of his left knee "wearing out."  

As an initial matter, the Veteran's service treatment records do not establish that his bilateral knee disorder worsened during his non-active duty Reserve service, to include any periods of ACDUTRA or INACDUTRA, and that such worsening was beyond the natural progression of the disease.  Rather, the July 6, 1979, letter from Dr. M.S.S. reported that the Veteran was doing well as of January 10, 1979; a July 10, 1979 clinical record indicated that the Veteran had no problems at the present time; the absence of left knee sequelae was noted on the November 1979 report of medical history; the absence of bilateral knee sequelae was noted on the January 1985 report of medical history; and the June 1989 report of medical history noted knee injuries as a result of a left knee football injury and a right knee injury as a result of a fall from scapholding.  

The private medical records also do not establish that the Veteran's bilateral knee disorder worsened during his non-active duty Reserve service, to include any periods of ACDUTRA or INACDUTRA, and that such worsening was beyond the natural progression of the disease.  Rather, they establish that the Veteran sought treatment throughout his service in the Army Reserve prior to and following his December 1995 to August 1996 period of active duty service as a result of knee problems related to his participation in sports and his civilian job.  See e.g., private treatment records dated September 1992 (Veteran reported that he continued to play competitive contact sports and continued to work for Minnegasco, where he had to do kneeling and squatting on a regular basis to repair their gas equipment); October 1992 (physician noted that "Minnegasco apparently has agreed with worker's compensation coverage because of the kneeling and squatting that is necessary as far as going up and down stairs, as well, for his job at Minnegasco."); October 1993 (followed for his left knee after apparent reinjury at work); March 1995 (Veteran reported slipping at work and feeling left knee pain); July 1995 (seen for left knee injury after stepping in a hole while playing softball); May 1998 (Veteran reporting injuring his right knee playing volleyball); and January 2000 (the Veteran sought treatment related to a work-related left knee injury).  

The Board acknowledges the February 2008 record from Dr. J.B., who reports that the Veteran returned with his knees being bilaterally symptomatic and that "certainly, his arthritis has been aggravated by his military service.  He will need a total knee on the left in the near future."  This opinion is not afforded any probative value as Dr. J.B. did not provide a rationale in support of it.  See Prejean, 13 Vet. App. at 448-9.  Moreover, this statement is in direct contrast to an October 2002 record from the same physician, who provided an opinion at that time that the Veteran's "persistent complaints of knee pain" was "directly causally related to his workers' compensation injury."  

The Board also acknowledges the verbatim statements from the Veteran's Reserve supervisors, C.W.M. and T.M.M.  Both report in April 2008 that they supervised the Veteran for 12 years and both provide an opinion that the Veteran's regular duties, which they described in detail, contributed to and aggravated his knee problems.  The Board does not afford either statement any probative value.  First, because neither specified what dates the Veteran was under their supervision, and second because neither is competent to provide such an opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In sum, the preponderance of the evidence of record establishes that the Veteran's bilateral knee disorder was aggravated prior to and after his period of active duty service (December 1995 to August 1996) by his participation in sports and his civilian job, not by his service in the Army Reserve, to include any periods of ACDUTRA or INACDUTRA.  The Veteran has not met his burden of establishing that his bilateral knee disorder worsened during his non-active duty Reserve service and that such worsening was beyond the natural progression of the disease.  

The Board must consider whether service connection is warranted for a bilateral knee disorder as a result of the Veteran's December 1995 to August 1996 period of active duty service.  VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2013).  A recent case has clarified that the application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  If there is in-service manifestation after entry, VA must prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

If the Veteran has a condition that preexisted military service, the issue becomes whether the disease or injury was aggravated during service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further provides that the burden of showing a preexisting disease or disorder was not aggravated during service is an onerous one that lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

The Veteran's service treatment records do not include an enlistment examination prior to his December 1995 entry into active duty.  The Board finds, however, that there is clear and unmistakable evidence that the Veteran had a bilateral knee disorder that preexisted his active duty service.  This is based on the Veteran's October 2009 testimony that his left knee was injured prior to service and aggravated by service; the service and private treatment records that pre-date his December 1995 entry into active duty and which reveal left and right knee injuries as a result of the Veteran's civilian job and participation in sports; and the service treatment records dated during his period of active duty service, which include an April 1996 record that documents the Veteran's complaint of pain in both knees and the examiner's notation that he was status-post multiple football injuries and surgeries.  

The Board must now determine whether there is clear and unmistakable evidence that the Veteran's bilateral knee disorder was not aggravated during his period of active duty service.  It finds that there is.  This finding is based on the detailed and probative opinion provided by the March 2011 VA examiner and discussed in detail above, which, in short, was against a finding that there was permanent aggravation.  In the absence of evidence that the preexisting bilateral knee disorder was aggravated during the Veteran's period of active duty service, service connection is not warranted.  

Lastly, the Board notes that some of the assertions raised by the Veteran in reference to his right knee are similar to those for service connection on a secondary basis, namely his October 2009 testimony that his right knee problems surfaced much later as a result of his left knee "wearing out."  Although service connection can be established on a secondary basis for a disability which is proximately due to, or aggravated by, a service-connected disease or injury, see 38 C.F.R. § 3.310(a), the Board is denying service connection for a disorder affecting the left knee.  As such, service connection for a right knee disorder is also not warranted on a secondary basis.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


